
	
		III
		110th CONGRESS
		1st Session
		S. RES. 414
		IN THE SENATE OF THE UNITED STATES
		
			December 19
			 (legislative day, December 18), 2007
			Mr. Biden (for himself
			 and Ms. Collins) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating January 2008 as National
		  Stalking Awareness Month.
	
	
		Whereas an estimated 1,006,970 women and 370,990 men are
			 stalked annually in the United States and, in the majority of such cases, the
			 person is stalked by someone who is not a stranger;
		Whereas 81 percent of women who are stalked by an intimate
			 partner are also physically assaulted by that partner, and 76 percent of women
			 who are killed by an intimate partner were also stalked by that partner;
		Whereas 74.2 percent of stalking victims report that being
			 stalked interfered with their employment, 26 percent of stalking victims lose
			 time from work as a result of their victimization, and 7 percent of stalking
			 victims never return to work;
		Whereas stalking victims are forced to take drastic
			 measures to protect themselves, such as relocating, changing their addresses,
			 changing their identities, changing jobs, and obtaining protection
			 orders;
		Whereas stalking is a crime that cuts across race,
			 culture, gender, age, sexual orientation, physical and mental ability, and
			 economic status;
		Whereas stalking is a crime under Federal law and under
			 the laws of all 50 States and the District of Columbia;
		Whereas rapid advancements in technology have made
			 cybersurveillance the new frontier in stalking;
		Whereas national organizations, local victim service
			 organizations, prosecutors' offices, and police departments stand ready to
			 assist stalking victims and work diligently to craft competent, thorough, and
			 innovative responses to stalking; and
		Whereas there is a need to enhance the criminal justice
			 system's response to stalking and stalking victims, including through
			 aggressive investigation and prosecution: Now, therefore, be it
		
	
		That—
			(1)the Senate
			 designates January 2008 as National Stalking Awareness
			 Month;
			(2)it is the sense
			 of the Senate that—
				(A)National Stalking
			 Awareness Month provides an opportunity to educate the people of the United
			 States about stalking;
				(B)the people of the
			 United States should applaud the efforts of the many victim service providers,
			 police, prosecutors, national and community organizations, and private sector
			 supporters for their efforts in promoting awareness of stalking; and
				(C)policymakers,
			 criminal justice officials, victim service and human service agencies,
			 nonprofit organizations, and others should recognize the need to increase
			 awareness of stalking and the availability of services for stalking victims;
			 and
				(3)the Senate urges
			 national and community organizations, businesses in the private sector, and the
			 media to promote awareness of the crime of stalking through observation of
			 National Stalking Awareness Month.
			
